NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   AARON PAUL SAMUELS, Petitioner.

                         No. 1 CA-CR 20-0463 PRPC
                              FILED 9-30-2021


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2016-135177-001
         The Honorable Richard L. Nothwehr, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Dumond Law Firm PLLC, Phoenix
By Samantha Kelli DuMond
Counsel for Petitioner
                            STATE v. SAMUELS
                            Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1            Aaron Paul Samuels petitions for review from the superior
court’s order resentencing him. For the following reasons, we grant review
but deny relief.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             A Grand Jury indicted Samuels in July 2016, on one count of
second-degree burglary, a class 3 felony. The State alleged three historical
prior felony convictions and that Samuels committed the offense while on
probation. Samuels’s prior convictions and the probation finding subjected
him to being sentenced as a category 3 repetitive offender. See A.R.S. § 13-
703(J) (sentencing range of 11.25–25 years). If Samuels agreed to plead
guilty, the State offered to allege he was a category 2 repetitive offender. See
A.R.S. § 13-703(I) (sentencing range of 6.5–16.25 years).

¶3            The superior court held a settlement conference and
explained it would have likely imposed a sentence at the lower end of the
category 2 range. Samuels rejected the State’s offer because it entailed “too
much time” for his involvement as “an accomplice in a steal/burglary
case,” and that a jury could acquit him. Samuels reiterated that he would
agree to a plea if the sentence was “lower than 6[.5] . . . lower than 6 to 16.”
The State did not revise the offer, and Samuels proceeded to trial.

¶4            The jury found Samuels guilty and that he committed the
offense while on probation. The superior court sentenced him to the
presumptive term of 11.25 years’ imprisonment—the lowest sentence
available. The court also revoked Samuels’s probation and sentenced him
to a consecutive, presumptive one-year imprisonment term for the
associated offense. We affirmed Samuels’s conviction and sentence for
burglary on direct appeal. State v. Samuels, 1 CA-CR 17-0242, 2018 WL
710241 (Ariz. App. Feb. 6, 2018) (mem. decision).

¶5          Samuels sought post-conviction relief, and the superior court
appointed him counsel. His attorney found no colorable claims. Samuels


                                       2
                            STATE v. SAMUELS
                            Decision of the Court

then filed a pro per petition, raising three issues: (1) the State improperly
used Samuels’s accomplice status to prove his liability at trial and as an
aggravating factor for sentencing; (2) trial and appellate counsel provided
ineffective assistance by failing to challenge the “double counting” of
Samuels’s accomplice status; and (3) trial counsel provided ineffective
assistance by failing to discover his probation expired about 38 days before
he committed the burglary. Samuels contended this last error “infected the
entire process,” including plea negotiations, going to trial, not testifying,
and the imposed sentence.

¶6            The State disputed whether Samuels presented colorable
claims related to his accomplice status but conceded his probation term
expired before he committed the burglary. The probation finding required
the superior court to impose at least the presumptive term, consecutive to
any sentence resulting from his revoked probation. See A.R.S. § 13-708(C),
(E). The superior court rejected Samuels’s accomplice-status claims but set
aside its on-probation finding and the corresponding sentence. The court
reappointed counsel for post-conviction proceedings on the probation
issue.

¶7            At a hearing on his petition, Samuels argued that the
misinformation about his probation status influenced the State’s plea offer
and his decision to reject it. He then asked the court to vacate his conviction
and sentence, reinstate the charge, and allow the parties to return to the
plea-negotiation stage. The State acknowledged its routine practice of
considering a defendant’s probation status when formulating a plea offer.
But it argued Samuels failed to establish prejudice because he presented no
evidence suggesting the State would have extended a better offer.

¶8            The superior court found that Samuels proved defense
counsel provided ineffective assistance and that the error prejudiced him.
But the court rejected Samuels’s request to return the parties to the plea-
negotiation stage. The court stated that “[t]he record [did] not specifically
identify the scope and range of plea negotiations,” nor did it “indicate . . .
that [Samuels] would in fact have accepted a plea offer.” Despite “firmly
believ[ing] that the plea negotiations in this case [we]re flawed and that
negotiations would have been distinctly different (particularly from the
State’s bargaining position) if [the] allegation of ‘on probation’ was not
considered by the State,” the court could “only speculate about the effect
on the negotiations” and “should not grant a windfall to [Samuels].” The
court ordered Samuels to be resentenced consistent with its findings.
Samuels then petitioned for a rehearing, which the court denied.



                                      3
                            STATE v. SAMUELS
                            Decision of the Court

¶9             Samuels petitioned this court for special action, requesting
clarification of what amounts to an appropriate remedy. He also asked us
to order the superior court to direct the State to reoffer its original plea–
allowing Samuels to accept the offer or negotiate for a better one. We
declined jurisdiction “without prejudice to [Samuels] filing a petition for
review or direct appeal following resentencing.”

¶10            The superior court resentenced Samuels to the mitigated term
of 7.5 years’ imprisonment. Samuels now asks us to review the court’s
decision, asserting the court should have fashioned a remedy that returned
the parties to the plea-negotiation stage. The State did not file a response to
Samuels’s petition. We have jurisdiction pursuant to Arizona Rule of
Criminal Procedure 32.16(a)(1).

                                DISCUSSION

¶11           Whether Samuels’s attorney “rendered ineffective assistance
is a mixed question of fact and law.” See State v. Denz, 232 Ariz. 441, 444, ¶
6 (App. 2013). We review the court’s legal conclusions and constitutional
issues de novo, but review rulings on a petition for post-conviction relief for
an abuse of discretion. State v. Pandeli, 242 Ariz. 175, 180, ¶ 4 (2017). We will
not disturb the court’s findings of fact unless they are clearly erroneous. Id.
at 180, ¶ 3.

¶12           The Sixth Amendment right to effective assistance of counsel
extends to plea bargaining. Lafler v. Cooper, 566 U.S. 156, 162 (2012). To show
ineffective assistance of counsel, Samuels must show both deficient
performance by counsel and prejudice. See Strickland v. Washington, 466 U.S.
668, 687 (1984). “To establish prejudice in the rejection of a plea offer, a
defendant must show a reasonable probability that, absent his attorney’s
deficient advice, he would have accepted the plea offer and declined to go
forward to trial.” State v. Donald, 198 Ariz. 406, 414, ¶ 20 (App. 2000)
(cleaned up).

¶13           In his petition, Samuels contends the superior court found
both Strickland prongs to be satisfied and are thus “not at issue.” We
disagree. The court found, and neither party disputed, that Samuels’s
attorney provided deficient representation by failing to ascertain his
probation status. The court also found that this deficient performance
prejudiced Samuels, “includ[ing] the current sentencing.” Because the on-
probation finding affected his sentencing range, the court ordered that
Samuels be resentenced without the on-probation component. But the court
found that Samuels failed to prove that he would have accepted a plea offer.



                                       4
                          STATE v. SAMUELS
                          Decision of the Court

See Donald, 198 Ariz. at 414, ¶ 20. The court afforded Samuels an
opportunity to present evidence on whether the State would have extended
a more favorable plea offer, but he declined to request an evidentiary
hearing. Samuels points to no other record evidence, and we have found
none, that suggests the plea negotiation outcome would have been different
had his attorney and the State known he was not on probation when he
committed the burglary. The second Strickland prong is thus not satisfied,
and Samuels is not entitled to relief.

                              CONCLUSION

¶14          Finding no abuse of discretion, we grant review but deny
relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5